UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6564



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT MILLER,

                                              Defendant - Appellant,


          and


$154,863 US CURRENCY,

                                                          Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
05-520-1-JFM)


Submitted: December 15, 2005              Decided: December 20, 2005


Before WIDENER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Miller, Appellant Pro Se. A. David Copperthite, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Robert      Miller    appeals    the    district   court’s      order

forfeiting $154,863 to the United States.              We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.              See United States v.

Miller, No. CA-04-520-1-JFM (D. Md. Feb. 1, 2005).                  Because the

court has filed and considered Miller’s partial informal brief and

his addendum to the informal brief, we deny Miller’s motion to

strike the court’s order of September 8, 2005, which denied as moot

the motion for extension of time to file Miller’s informal brief.

We   dispense   with    oral    argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                    - 3 -